Citation Nr: 1713121	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO. 13-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a prostate disability, claimed as due to exposure to tactical herbicide agents. 

2. Entitlement to service connection for hypertension, claimed as due to exposure to tactical herbicide agents or as secondary to service-connected posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for a kidney disability, claimed as due to exposure to tactical herbicide agents or as secondary to hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In June 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability manifested by benign prostate hyperplasia, status post transurethral resection with persistent hematuria and urinary hesitancy and incontinence. The Veteran has not been diagnosed with prostate cancer. 

2. The current prostate disability was not incurred in, and is not otherwise related to, the Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to include as due to exposure to tactical herbicide agents, are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in September 2010, prior to the initial adjudication of the claim in September 2011. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The September 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include available service records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the April 2016 Board hearing. 

The Board notes, however, that the Veteran's service records were reportedly destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri. Therefore, there is a heightened obligation for VA to assist the Veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant. Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran has not been afforded a VA examination regarding the claimed prostate disability. A VA medical examination must be provided when there is 
(1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran contends that he developed a prostate disability as a result of exposure to Agent Orange during service, there is no competent evidence indicating that he was exposed to tactical herbicide agents during service. The Veteran did not serve in an area or time where exposure to tactical herbicide agents may be presumed. In October 2012, the RO sent correspondence to the Veteran requesting more information regarding when, where, and how the Veteran was exposed to tactical herbicide agents; however, the Veteran has not provided any further information beyond a mere statement that he was exposed. Additionally, there is no competent evidence indicating that the Veteran's current prostate disability began during service or is otherwise associated with service. The Veteran has not provided competent evidence that indicates that there may be a nexus between his prostate disability and active service. As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim. As there is no competent evidence suggesting any association with service, the Board finds that an examination or opinion is not warranted. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street; a veteran is obliged to cooperate in the development of a pending claim.).

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Prostate Disability

The Veteran contends that his prostate disability is a direct result of his military service, and has offered two theories of entitlement. First, he indicated that his prostate disability is due to exposure to Agent Orange. See September 2011 Statement; April 2013 Substantive Appeal (VA Form 9). Second, he indicated that his prostate disability is due to drinking unsafe drinking water while serving in North Korea. See April 2016 Hearing Transcript p.11. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current prostate disability. Private and VA treatment records reflect a diagnosis of benign prostate hyperplasia/hypertrophy with chronic prostatitis. In March 2010, the Veteran underwent transurethral resection of the prostate. Additional private treatment records reflect that post-operatively, the Veteran presented with persistent hematuria and chronic urinary symptoms, including hesitancy and incontinence. "Benign prostate hyperplasia" is defined as an "age-associated enlargement of the prostate." See Dorland's Illustrated Medical Dictionary p. 894 (32nd ed. 2012) ("Dorland's"). Prostatitis is defined as inflammation of the prostate gland. See Case v. Derwinski, 2 Vet. App. 592, 593 (1992); De Perez v. Derwinski, 2 Vet. App. 85, 86 (1992); Watai v. Brown, 9 Vet. App. 441, 442 (1996); see also Dorland's p. 1530. 

VA treatment records dated in 2015 reflect that the Veteran reported a medical history positive for prostate cancer and a surgical history positive for prostate surgery in 2009 for prostate cancer. A veteran is competent to report a contemporaneous medical diagnosis as provided to him by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Despite the medical history reported by the Veteran, the preponderance of the evidence demonstrates that the Veteran has not been diagnosed with prostate cancer at any time during the appeal period. The medical history reported by the Veteran in 2015 is inconsistent with earlier records that are specific to the diagnosis and treatment of the Veteran's prostate disability. Private and VA treatment records prior to 2015 consistently characterize the growth of the Veteran's prostate as "benign" as opposed to "malignant." The private post-operative reports reflect diagnoses of benign prostate hyperplasia and prostatitis. In addition, the Veteran's report of a history of prostate cancer to VA clinicians in 2015 is also inconsistent with his April 2016 Board hearing testimony where neither the Veteran nor his wife nor his representative was able to relay a diagnosis regarding the Veteran's prostate disability. Accordingly, the Veteran's reports in 2015 that he had a history of prostate cancer are afforded less probative value than earlier, contemporaneous records that do not reflect any such diagnosis. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).

The presumptive service connection provisions regarding chronic diseases and diseases associated with exposure to tactical herbicide agents apply to prostate cancer, but not to benign prostate hyperplasia/hypertrophy or prostatitis. Cancer cells are specifically differentiated from benign tumor cells in their properties of invasion and metastasis. See Dorland's p. 280 (also defining "cancer" as a malignant tumor). Prostate cancer, as a malignant tumor, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); however, benign prostate hyperplasia and prostatitis are not considered "chronic diseases." Non-malignant tumors are only considered a "chronic disease" if they occur in the brain, spinal cord, or peripheral nerves. 38 C.F.R. § 3.309(a). Similarly, if a veteran was exposed to a tactical herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer, but not benign prostate hyperplasia or prostatitis. 38 C.F.R. § 3.309(e). As the Veteran has not been diagnosed with prostate cancer, the presumptive service connection provisions do not apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's prostate disability manifested during service or is otherwise etiologically related to service. 

The July 1956 service separation examination report reflects a normal genitourinary examination. The service physician noted several injuries that occurred during the Veteran's military service, but none related to the Veteran's prostate or genitourinary system. The service physician also noted no current defects or diagnoses. 

A June 2005 VA treatment record reflects that the Veteran reported that "once a week when he urinates, he will lose control of his bowels. The VA physician indicated a likely assessment of benign prostate hyperplasia. 

A May 2006 VA treatment record reflects that the Veteran reported difficulty achieving an erection. An addendum to the treatment record reflects that contemporaneous blood work revealed a normal prostate-sensitive antigen (PSA) level and that he was at a low risk for prostate cancer. See Dorland's p. 106 (indicating that serum PSA levels are elevated in benign prostate hyperplasia and prostate cancer). 

October 2008 VA treatment records reflect that contemporaneous blood work revealed an elevated PSA level, but the VA physician indicated that the PSA level was "normal when it is corrected for [the Veteran's] age." See also January 2010 VA Treatment Record. 

A February 2010 private emergency department record reflects that the Veteran presented with abdominal pain and urinary retention. He also reported a one-month history of urinary hesitancy, dysuria, and hematuria. A computerized tomography scan revealed a markedly enlarged prostate. Following this hospitalization, the Veteran underwent transurethral resection of the prostate. 

In an October 2012 correspondence, the Columbia RO requested that the Veteran provide additional information regarding his claimed exposure to tactical herbicide agents, including Agent Orange. Specifically, the RO requested that the Veteran provide evidence that he was "exposed to Agent Orange ... with an explanation of when, where, and how [he was] exposed." While this correspondence was specific to another claim of service connection, the Veteran did not respond with the requested information.

In October 2012, the Columbia RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran was exposed to tactical herbicide agents. A PIES response was received in October 2012, indicating that there was "no records of exposure to herbicides." 

In an August 2013 "Memorandum for Herbicide Exposure," personnel at the Columbia RO found insufficient information to corroborate the Veteran's claimed exposure to tactical herbicide agents. The Memorandum noted no evidence that the Veteran served within the Republic of Vietnam or served along the Korean demilitarized zone between April 1, 1968, and August 31, 1971. Additionally, the Memorandum noted that the Veteran did not respond to the October 2012 correspondence that requested additional information regarding the Veteran's claimed exposure. 

During the April 2016 Board hearing, the Veteran testified that he did not experience symptoms relating to his prostate during his military service. See Hearing Transcript p.4. The Veteran indicated his belief that his prostate disability was the result of drinking unsafe drinking water while stationed in Korea. See id. at p.11. The Veteran testified that he first experienced symptoms attributable to his prostate disability around 2003 or 2004. See id. at p.9. The Veteran did not provide testimony regarding exposure to tactical herbicide agents. 

Given the above, the preponderance of the evidence is against a finding that the Veteran's prostate disability manifested during, or is otherwise related to, his active service. While the Veteran's complete service medical records have likely been destroyed, there is no mention in the service separation examination report of the Veteran experiencing any genitourinary symptoms during service. The Veteran testified during the April 2016 Board hearing that symptoms of his prostate disability did not begin during service. 

The earliest medical documentation of symptoms attributed to the Veteran's prostate disability is found in the June 2005 VA treatment record. This documentation is consistent with the Veteran's testimony, when he dated the first onset of symptoms to 2003 or 2004. The absence of post-service findings of, diagnosis of, or treatment for a prostate disability for almost 50 years after service separation is one factor that tends to weigh against a finding of relationship between the current prostate disability and the Veteran's service. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of a prostate disability due to the medical complexity of the matter involved. Prostate conditions require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The evidence demonstrates that the Veteran's prostate disability did not manifest during service and is not otherwise etiologically related to service. The evidence establishes that the Veteran's prostate disability manifested many years after service. No medical professional has provided a competent medical opinion that links the Veteran's prostate disability to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service or his claimed exposure to unsafe drinking water, and the Veteran has not alluded to the existence of any such opinion. See Hearing Transcript p.12. Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current prostate disability.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his prostate disability, the Board finds that the prostate disability is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a prostate disability is denied. 


REMAND

In November 2016, service connection was granted for PTSD. In the March 2017 Informal Hearing Presentation, the Veteran, through his representative, contended that his hypertension was secondary to his service-connected PTSD. Specifically, the Veteran noted that "currently accepted medical principles indicate a causal, or aggravation[] link between mental disorders and cardiovascular disease," and cited to medical treatise evidence in support of his contention. In addition, the Veteran contended that his kidney condition is secondary to his hypertension "as it is a common knowledge fact that hypertension can impact the kidneys." 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's hypertension, to include as secondary to the service-connected PTSD. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The VA examiner(s) should take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the VA examiner(s) should so state, with a complete explanation in support of such an opinion.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner(s) should provide the following opinions:

a. Did the Veteran's hypertension first manifest during service?

b. Is the Veteran's hypertension otherwise related to his service?

c. Is the Veteran's hypertension caused or aggravated by the service-connected PTSD. 

If the opinion is that the hypertension is aggravated by the service-connected PTSD, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The July 1956 service separation examination report reflects a blood pressure reading of 122/78. The examination report lists several injuries or illnesses sustained by the Veteran during his service, but does not mention high blood pressure or hypertension. 

*An October 1991 private hospital discharge summary reflects that the Veteran demonstrated cardiac risk factors of "mildly elevated cholesterol" and a positive smoking history of 50 pack-years.

*VA treatment records as early as June 1996 reflect a diagnosis of hypertension.

*A July 2004 VA treatment record reflects that the Veteran's blood pressure was normal despite the fact that he voluntarily stopped taking his blood pressure medication. The Veteran resumed anti-hypertensive medication in June 2005.

*A February 2010 private treatment record reflects that the Veteran reported being diagnosed with hypertension since 1962.

*During the April 2016 Board hearing, the Veteran testified that he was treated for high blood pressure on four or five occasions during service. He reported taking anti-hypertensive medication during service, and continuing since service. 

* In the March 2017 Informal Hearing Presentation, the Veteran cites to treatise evidence suggesting a causal or aggravation link between mental disorders and cardiovascular disease, including as due to insufficient sleep or obesity. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that portions of the Veteran's service treatment records are missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


